DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one flattened area being “co-planar with the outer mounting surface” as set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).  Note Applicant’s outer mounting surface 52 is not contained in a single geometric plane as shown in Fig. 1.  Assuming arguendo outer mounting surface 52 is planar, Applicant’s at least one flattened area 58 would not be considered to be coplanar therewith because the at least one flattened area defines a portion of the outer mounting surface as evident from Fig. 1.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
2.	The disclosure is objected to because of the following informalities: The specification does not describe the outer mounting surface being “cylindrical” and the at least one flattened area “defining a plane that includes at least one chord of a circle defined by the cylindrical outer mounting surface, the at least one flattened area interrupting the otherwise cylindrical shape of the cylindrical outer mounting surface” as newly set forth in claim 4.  
Appropriate correction is required.

Claim Objections
3.	Claim 4 is objected to because of the following informality:  The preamble “The wheel hub unit for motor vehicles” should be changed to -- A wheel hub unit for motor vehicles -- for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation requiring the at least one flattened area to be “co-planar with the outer mounting surface” renders the claims indefinite because it is unclear how a flattened area that helps define a portion of the outer mounting surface could be considered to be co-planar with the outer mounting surface that is clearly shown and disclosed as being non-planar.  For purposes of this examination in applying the prior art, this limitation will be treated as requiring the at least one flattened area to define a planar portion of the outer mounting surface.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albl et al. (US 2021/0001664 A1; hereinafter “Albl”).
	Regarding claims 1-3, Albl discloses a wheel hub 10 having an axis 20 of symmetry and comprising: a flange 14 transverse to the axis of symmetry and provided with a plurality of fixing holes 16 for attaching a wheel; a tubular body 48 extending axially from the flange for supporting a rolling bearing (paragraph [0054]); and a centring device (comprised of 36 and 28) arranged on a side of the flange opposite to that of the tubular body and in a position concentric with the axis of symmetry of the wheel hub (Fig. 1), for retaining a wheel rim or a brake disc (paragraphs [0044-0045]); wherein the centring device further comprises a respective continuous tubular body 28 projecting axially from the flange, radially bounded by an outer mounting surface 44, and provided with at least one flattened area 46 extending circumferentially and axially on the outer mounting surface (Fig. 1) and co-planar with the outer mounting surface (note the at least one flattened area 46 defines a planar portion of the outer mounting surface 44 as shown in Fig. 1 in a similar manner to Applicant’s at least one flattened area 58 which also defines a planar portion of the outer mounting surface 52), wherein the flattened areas are arranged perpendicularly with respect to respective directrix passing through the axis of symmetry (evident from Fig. 1), and wherein the flattened areas are present in a given number equal to the number of the fixing holes (Fig. 1).
	Regarding claims 4 and 6, Albl discloses a wheel hub unit for motor vehicles, comprising: a flanged inner ring or wheel hub 10, an outer ring (unlabeled, but partially shown in Fig. 1) fixed with respect to the flanged inner ring, and wherein the flanged inner ring or wheel hub has an axis 20 of symmetry and includes: a flange 14 transverse to the axis of symmetry and provided with a plurality of fixing holes 16 for attaching a wheel (paragraph [0042]); a tubular 48 extending axially from the flange for supporting a rolling bearing (paragraph [0054]); and a centring device (comprised of 36 and 28) arranged on a side of the flange opposite to that of the tubular body and in a position concentric with the axis of symmetry of the wheel hub (Fig. 1), for retaining a wheel rim or a brake disc (paragraphs [0044-0045]); wherein the centring device further comprises a respective continuous tubular body 48 projecting axially from the flange, radially bounded by a cylindrical outer mounting surface at segments 40, and provided with at least one flattened area 46 defining a plane that includes at least one chord of a circle defined by the cylindrical outer mounting surface (Fig. 1), the at least one flattened area interrupting the otherwise cylindrical shape of the cylindrical outer mounting surface (paragraph [0046]; Fig. 1), and wherein the outer ring is flanged (Fig. 1).
	Regarding claim 5, Albl discloses a wheel hub 10 having an axis 20 of symmetry and comprising: a flange 14 transverse to the axis of symmetry and provided with a plurality of fixing holes 16 for attaching a wheel (paragraph [0042]); a tubular body 48 extending axially from the flange for supporting a rolling bearing (paragraph [0054]); and a centring device (comprised of 36 and 28) arranged on a side of the flange opposite to that of the tubular body and in a position concentric with the axis of symmetry of the wheel hub (Fig. 1), for retaining a wheel rim or a brake disc (paragraphs [0044-0045]); wherein the centring device further comprises a respective continuous tubular body 48 projecting axially from the flange, radially bounded by an outer mounting surface 44, and provided with a given number of a plurality of flattened areas 46 extending circumferentially and axially on the outer surface and are arranged continuously with the otherwise cylindrically shaped outer surface of the respective continuous tubular body (paragraph [0046]; Fig. 1).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617